        Case 1:19-cv-03320-RDB Document 18-1 Filed 04/08/20 Page 1 of 19



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

SAMUEL H. MWABIRA-SIMERA                      *

               Plaintiff                      *

               v.                             *       Civil Action No.: 1:19-cv-03320-RDB

MORGAN STATE UNIVERSITY, et al. *

               Defendants                     *

*       *      *       *       *      *       *       *       *      *       *       *       *
    MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS

        Defendants Morgan State University (the “University”) and certain of the nineteen current

and former University employees (the “Individual Defendants”)1, by their undersigned counsel

and pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(5) and 12(b)(6), hereby submit this Memorandum

of Law in Support of Defendants’ Motion to Dismiss. For the reasons set forth below, Plaintiff’s

complaint should be dismissed with prejudice.

                                          INTRODUCTION

        Plaintiff was a student at the University. Although the allegations of his complaint are not

entirely clear, Plaintiff appears to assert various claims based on his expulsion from the University



        1
          The Individual Defendants are David Wilson, Linda Farrar, Don Terry-Veal, Tanyka
Barber, T. Joan Robinson, Kevin Banks, Raymond Vollmer, Bickram Janak, Stacey Benn,
Kenneth Jackson, Kara Turner, Mark Garrison, Shire Williams, Hans Cooper, Adrian Wiggins,
and University Police Officers T. Byrd, Shepperson, Kevin Jones and V. Mitchell – all of whom
are current or former employees of the University. Undersigned counsel from the Office of the
Attorney General of Maryland currently represent, and this motion is being filed on behalf of,
Defendants Banks, Barber, Farrar, Garrison, Jackson, Robinson, Shepperson, Turner, Vollmer and
Wilson. Undersigned counsel has attempted to contact the other Individual Defendants (primarily
former employees) and may eventually represent some or all of them in this litigation if requested.
In any event, the grounds for dismissal of the complaint as set forth in Defendants’ Motion apply
equally to each of the Individual Defendants and, in order to avoid confusion and promote judicial
efficiency, the complaint should be dismissed in its entirety as to all Defendants.
        Case 1:19-cv-03320-RDB Document 18-1 Filed 04/08/20 Page 2 of 19



in October 2013 because of the University’s belief that Plaintiff had submitted fraudulent

documents to an academic credentialing service. Specifically, Plaintiff appears to assert claims

under Titles VI and VII of the Civil Rights Act of 1964, the Equal Educational Opportunities Act

of 1974 (“EEOA”), the Family Educational Rights and Privacy Act of 1974 (“FERPA”), the

Higher Education Act of 1965 (“HEA”), Title IX of the Education Amendments Act of 1972,

constitutional claims under 42 U.S.C. § 1983, and common law claims of defamation, breach of

contract and abuse of process. Plaintiff seeks monetary and prospective injunctive relief.

       Defendants are entitled to dismissal of Plaintiff’s complaint in its entirety, with prejudice.

Initially, Plaintiff cannot assert claims under Title VII because he is not, nor has he ever been,

employed by the University. Additionally, Plaintiff’s EEOA claims fail because the EEOA does

not apply to institutions of higher education like the University. Furthermore, Plaintiff’s FERPA

and HEA claims should be dismissed because neither statute provides a private right of action.

       Plaintiff’s remaining claims under Title VI, Title IX, 42 U.S.C. § 1983 and Maryland law

should be dismissed because they are plainly barred by the applicable statutes of limitations.

Moreover, even if they were not time-barred, they should be dismissed for failure to state a claim

and/or lack of subject matter jurisdiction.

       Finally, the Court should dismiss Plaintiff’s complaint because Plaintiff has failed to

properly effect service upon the University and all but one of the Individual Defendants.

       For these reasons, Plaintiff’s complaint should be dismissed with prejudice.

                                   PROCEDURAL HISTORY

       Plaintiff’s instant lawsuit is the second suit that he has initiated against the University and

its current and former employees based on events surrounding his enrollment as a student at the

University. In May 2010, Plaintiff filed a complaint in the Circuit Court for Baltimore City,



                                                 2
       Case 1:19-cv-03320-RDB Document 18-1 Filed 04/08/20 Page 3 of 19



Maryland (Baltimore City Circuit Court Case No. 24C09007385) against the University and seven

current and former University officers and employees. In June 2010, the defendants removed the

suit to this Court. See Case No. 1:10-cv-1497-ELH (referred to herein as “Mwabira-Simera I”).

This Court noted that the “essence of [P]laintiff’s complaint [was] that, as a student at Morgan

State, he was the victim of a ‘racially discriminatory graded course,’ and that he was ‘failed based

on disability, race, and filth [sic] place of origin.’” Mwabira-Simera I, ECF 76 at 2. On September

30, 2010, the Court granted defendants’ partial motion to dismiss Plaintiff’s complaint (see

Mwabira-Simera I, ECF 12), and dismissed Plaintiff’s Title VII discrimination, retaliation and

harassment, stalking and harassment, abuse of process, Administrative Procedure Act, criminal

conspiracy and Fifth Amendment claims. On March 26, 2013, the Court entered summary

judgment in favor of the defendants as to Plaintiff’s remaining claims in Mwabira-Simera I.

Mwabira-Simera I, ECF 76.2

       On November 19, 2019, Plaintiff commenced the instant lawsuit against the University and

the Individual Defendants.3



       2
          In addition to his suits against the University and its current and former employees,
Plaintiff has filed a plethora of lawsuits against other defendants based on allegations similar to
those in his instant complaint. For instance, in Mwabira-Simera v. Howard Univ., Civ. No. RWR-
05-441 (D.D.C.), Plaintiff alleged that Howard University had violated his rights under, inter alia,
Title VI, Title VII and Title IX based on his dismissal from a graduate program because of poor
academic performance. Additionally, as this Court observed in Mwabira-Simera I, Plaintiff has
filed numerous other suits against defendants alleging discrimination based on the same
“surprisingly consistent and idiosyncratic” slurs based on Plaintiff’s national origin and race.
Mwabira-Simera I, ECF No. 76 at 13.
       3
          Plaintiff has made three other attempts to sue the University and its employees. On
December 21, 2016, Plaintiff attempted to commence a lawsuit against the University and its
current and former employees in the Circuit Court for Baltimore City (Baltimore City Circuit Court
Case No. 24C16006945). However, the court denied Plaintiff’s motion for a waiver of the filing
fee and did not allow Plaintiff’s suit to proceed when he failed to pay the fee. In 2017, Plaintiff
made a second attempt to bring a lawsuit against the University and its current and former
employees in the Circuit Court for Baltimore City (Baltimore City Circuit Court Case No.
                                                 3
        Case 1:19-cv-03320-RDB Document 18-1 Filed 04/08/20 Page 4 of 19



                                 FACTUAL BACKGROUND4

       Although the factual allegations in the complaint are difficult to decipher, it appears that

Plaintiff’s claims are based on his enrollment as a student at the University and subsequent

expulsion therefrom. Plaintiff was at no time an employee of the University, and nowhere in the

complaint does Plaintiff allege the existence of an employment relationship.

       According to Defendants’ reading of Plaintiff’s instant complaint, Plaintiff was admitted

to the University as an undergraduate student in around 2006. Compl. at ¶ 25. Plaintiff alleges

that between October 2008 through July 22, 2013, the University “secretly imposed a surveillance

over Plaintiff” in violation of the Fourth Amendment, although he does not specify the nature of

such surveillance. Compl. at ¶ 26. Additionally, Plaintiff alleges that between 2010 and 2013,

Defendants Garrison and Robinson “continued secretly digging dirt . . . information [sic] about

Plaintiff in violations [sic] of 42 U.S.C. § 1983.” Compl. at ¶ 27.

       It appears that Plaintiff alleges that he was forced to register for courses in Fall 2013, and

that sometime before October 2013, Defendant Garrison placed a hold on Plaintiff’s account.

Compl. at ¶¶ 29-30. Plaintiff alleges that on October 19, 2013, he requested that the University



24C17001409), but the court again denied Plaintiff’s request for a waiver of the filing fee, noting
that Plaintiff’s complaint “appear[ed], on its face, to be frivolous.” Plaintiff appealed the circuit
court’s decision to the Court of Special Appeals of Maryland, which affirmed the lower court’s
decision to deny Plaintiff’s motion for a filing fee waiver on the basis that Plaintiff’s complaint
was frivolous. See Mwabira-Simera v. Morgan State Univ., No. 283, 2019 WL 5850432, at *3
(Md. Ct. Spec. App. Nov. 7, 2019). On August 8, 2019, Plaintiff filed a 35-page complaint against
the University and its current and former employees in this Court. See Mwabira-Simera v. Morgan
State Univ., Case 1:19-cv-2275-CCB. On September 10, 2019, the Court ordered Plaintiff to file
an amended complaint “with brief, concise and clear factual allegations.” Case 1:19-cv-2275-
CCB, ECF 3. Plaintiff failed to do so, and the Court dismissed his complaint without prejudice on
October 8, 2019. Case 1:19-cv-2275-CCB, ECF 4.
       4
         For the purposes of this Motion only, Defendants accept as true, but do not concede the
truth of, the non-conclusory allegations in Plaintiff’s complaint.


                                                 4
       Case 1:19-cv-03320-RDB Document 18-1 Filed 04/08/20 Page 5 of 19



remove the hold on Plaintiff’s account and that, in response, Defendant Garrison defamed Plaintiff

by asserting that Plaintiff was being excluded from the University because he “submitted

fraudulent documents to World Education Services (WES).” Compl. at ¶ 30.5

       Plaintiff further alleges that on February 3, 2014, Dr. Kristy Taylor, Manager of

Information and Operations, School of Graduate Studies, informed Plaintiff that he was banned

from the University’s School of Graduate Studies. Compl. at ¶ 34. Subsequently, on February 26,

2014, Defendant Jackson allegedly placed an “86-year suspension and hold on Plaintiff’s records.”

Compl. at ¶ 36.

       On March 25, 2014, Plaintiff was denied access to the University building and grounds.

Compl. at ¶ 47(a). On August 15, 2014, Plaintiff came to the University’s campus where he was

placed “under false arrested [sic]” by Defendant Byrd and provided a “notice of an ‘advisement of

Denial of Access to Morgan State University building and grounds’” by Defendant Wiggins.

Compl. at ¶ 42. The notice, which was dated March 24, 2014,6 advised Plaintiff that “due to

existence of emergency conditions, [Plaintiff] is immediately and henceforth denied the right of

access to the buildings and grounds of Morgan State University pending a hearing, if requested,

and stands subject to arrest and prosecution if found in or upon the University premises.” Compl.

at ¶ 43(b). The notice further advised Plaintiff that he could appeal the advisement of Denial of

Access by sending a written request to the University. Compl. at ¶ 43(c).



       5
         WES is a non-profit organization that provides academic credentialing for international
students seeking to participate in academic programs in the United States and Canada. See WES,
About WES, https://www.wes.org/about-wes/ (last visited April 3, 2020).
       6
          Plaintiff alleges in paragraph 42 of his complaint that the advisement of Denial of Access
was dated March 24, 2019. However, elsewhere in the complaint he alleges that he was denied
access to the University on March 25, 2014, which is consistent with his other allegations of
misconduct against Defendants. See Compl. at ¶¶ 41-42, 45-47. Accordingly, it appears that
Plaintiff incorrectly stated the date of the advisement of Denial of Access in paragraph 42.
                                                 5
        Case 1:19-cv-03320-RDB Document 18-1 Filed 04/08/20 Page 6 of 19



        On August 26, 2014, in direct violation of the March 24, 2014, advisement of Denial of

Access, Plaintiff came to the University’s campus, where he was allegedly placed under “false

arrest” by Defendants Benn and Evans and two other unidentified University employees. Compl.

at ¶¶ 45-46. Defendants Byrd and Evans escorted Plaintiff to a public bus stop at the direction of

Defendant Wiggins. Compl. at ¶ 46.

                                    STANDARD OF REVIEW

       Under Rule 12(b)(1), Plaintiff bears the burden of proving subject matter jurisdiction.

Demetres v. E.W. Constr., Inc., 776 F.3d 271, 272 (4th Cir. 2015). “When a defendant makes a

facial challenge to subject matter jurisdiction, ‘the plaintiff, in effect, is afforded the same

procedural protection as he would receive under a Rule 12(b)(6) consideration.” Kerns v. U.S.,

585 F.3d 187, 192 (4th Cir. 2009) (quoting Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)).

The Fourth Circuit has affirmed that sovereign immunity is a jurisdictional bar. See Cunningham

v. Gen. Dynamics Info. Tech., Inc., 888 F.3d 640, 649 (4th Cir. 2018) (“[S]overeign immunity

deprives federal courts of jurisdiction to hear claims, and a court finding that a party is entitled to

sovereign immunity must dismiss the action for lack of subject-matter jurisdiction.”) (citation

omitted); Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006) (“[W]hen a federal court concludes

that it lacks subject-matter jurisdiction, the court must dismiss the complaint in its entirety.”).

       Under Rule 12(b)(6), the Court should grant a motion to dismiss when the complaint fails

to plead “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). Although the well-pled factual allegations are accepted as true, the Court

“need not accept the legal conclusions drawn from the facts, and . . . need not accept as true




                                                  6
       Case 1:19-cv-03320-RDB Document 18-1 Filed 04/08/20 Page 7 of 19



unwarranted inferences, unreasonable conclusions or arguments.” Nemet Chevrolet, Ltd. v.

Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009).

                                          ARGUMENT

I.     PLAINTIFF’S TITLE VII CLAIMS SHOULD BE DISMISSED BECAUSE PLAINTIFF
       WAS NOT EMPLOYED BY THE UNIVERSITY.

       Plaintiff asserts that Defendants “directly or indirectly” violated Title VII. Compl. at ¶ 14.

Title VII prohibits discrimination in employment. See 42 U.S.C. § 2000e-2(a) (“It shall be an

unlawful employment practice for an employer. . . .”). Plaintiff does not allege that he was

employed by the University or any of the Individual Defendants. Accordingly, in the absence of

any employment relationship, Plaintiff’s Title VII claims should be dismissed.

II.    THE EQUAL EDUCATIONAL OPPORTUNITIES ACT DOES NOT APPLY                       TO THE
       UNIVERSITY.

       Plaintiff appears to assert claims under the EEOA. However, the EEOA “does not impose

any obligation upon state higher education systems or authorities.” U.S. v. LULAC, 793 F.2d 636,

649 (5th Cir. 1986). Rather, the EEOA “is limited in effect to the activities of state and local

educational agencies at the elementary and secondary levels.” Id. Thus, because the EEOA does

not apply to institutions of higher education like the University, Plaintiff’s EEOA claims should

be dismissed.

III.   PLAINTIFF’S FERPA AND HEA CLAIMS SHOULD BE DISMISSED BECAUSE THERE
       IS NO AVAILABLE PRIVATE RIGHT OF ACTION.

       Plaintiff references FERPA and the HEA in his complaint. See Compl. at 1, 11, ¶ 79. To

the extent that Plaintiff is asserting any claims under FERPA or the HEA, such claims should be

dismissed because neither statute provides a private right of action. See Hodge v. Coll. of S. Md.,

121 F. Supp. 3d 486, 496 (D. Md. 2015) (“FERPA . . . does not provide a private right of action.”);

McCulloh v. PNC Bank Inc., 298 F.3d 1217, 1221-25 (11th Cir. 2002) (finding there is no express

                                                 7
        Case 1:19-cv-03320-RDB Document 18-1 Filed 04/08/20 Page 8 of 19



or implied private right of action under the HEA and noting that “nearly every court to consider

the issue in the last twenty-five years has determined” the same) (collecting cases).

IV.    PLAINTIFF’S REMAINING CLAIMS SHOULD BE DISMISSED FOR LACK OF
       JURISDICTION AND/OR FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN
       BE GRANTED.

       A. Plaintiff’s Remaining Claims are Time-Barred.

       Plaintiff appears to bring his remaining federal claims under Title VI, Title IX and 42

U.S.C. § 1983. Compl. at 11. The statute of limitations for bringing claims under each of these

statutes is three years. See Jersey Heights Neighborhood Ass’n v. Glendenning, 174 F.3d 180, 187

(4th Cir. 1999) (three-year statute of limitations applies to Title VI and § 1983 claims in Maryland);

Doe v. Bd. of Educ. of Prince George’s Cnty., 888 F. Supp. 2d 659, 663 (D. Md. 2012) (statute of

limitations for Title IX claims follows the applicable state injury statute of limitations, which in

Maryland is three years).

       Here, Plaintiff’s claims are based primarily on events that occurred between 2010 and

2014.7 In particular, Plaintiff challenges the University’s alleged decisions to expel Plaintiff in

2013, to ban him from its campus and place a hold on his records in February 2014, to deny him

access to the campus in March 2014, and to remove him from the campus in August 2014.



       7
          The latest date on which Plaintiff references any conduct by Defendants in his complaint
appears to be July 22, 2016, when Defendant Terry-Veal allegedly “wrote to confirm permanently
[sic] ‘hold’ without transcripts and graduation and barred from Morgan State[.]” Compl. at ¶ 60.
However, according to Plaintiff, the University’s decisions to place a hold on Plaintiff’s academic
records and deny Plaintiff access to the University occurred on February 26, 2014 and March 25,
2014, respectively. Compl. at ¶¶ 36, 47(a). Thus, the statute of limitations began to run in 2014,
when Plaintiff knew or should have known of the University’s decisions to place a hold on his
academic record and deny him access to campus. See Jersey Heights Neighborhood Ass’n, 174
F.3d at 187 (“Under federal law a cause of action accrues when the plaintiff possesses sufficient
facts about the harm done to him that reasonable inquiry will reveal his cause of action.”). In any
event, even if the limitations period did not start running until July 22, 2016, Plaintiff’s claims are
still time barred because he did not commence this suit until over three years later.


                                                  8
        Case 1:19-cv-03320-RDB Document 18-1 Filed 04/08/20 Page 9 of 19



Compl. at ¶¶ 30, 34, 36, 45-47. Plaintiff filed the instant complaint on November 19, 2019, more

than five years after these alleged occurrences in 2014. As a result, Plaintiff’s Title VI, Title IX

and § 1983 claims are plainly time-barred and should be dismissed.

       Plaintiff also appears to assert breach of contract and defamation claims under Maryland

law. Compl. at ¶¶ 30(c), 74(b).8 These claims, too, are time-barred. Plaintiff’s defamation claims

are based on alleged defamatory statements made by Defendant Garrison in or around Fall 2013.

Compl. at ¶ 30(c). Plaintiff’s breach of contract claims are based on unidentified “fiduciary

contracts.” Compl. at ¶ 74(a)-(b). Plaintiff does not identify the dates on which Defendants

allegedly breached such unidentified contracts; however, the alleged events that form the basis of

the complaint appear to have largely taken place in 2013-14. In Maryland, the statute of limitations

for filing a defamation claim is one year. See Md. Code Ann., Cts. & Jud. Proc. § 5-105 (one-year

limitations period for defamation claims). A tort claim against a state agency, such as Morgan

State University, must be filed within three years under the Maryland Tort Claims Act. See Md.

Code Ann., State Gov’t § 12-106.       Likewise, a breach of contract claim against the State or one

its units must be filed within one year of the date on which the claim arose or the completion of

the contract that gives rise to the claim). See State Gov’t § 12-202. Consequently, Plaintiff’s

common law claims are time-barred and should be dismissed.9




       8
           The complaint has two paragraphs numbered 74. Accordingly, Defendants will refer to
the first paragraph 74 as paragraph 74(a) and the second as paragraph 74(b).
       9
          Plaintiff entitles Count IX of his complaint “Abuse of Process.” Compl. at 12. However,
to the extent that Plaintiff is alleging an abuse of process claim, such a claim is inapplicable in this
case. As the U.S. District Court for the District of Columbia explained in Mwabira-Simera v.
Howard Univ., a common law claim for abuse of process “arises when one party has misused or
perverted the court system against another.” 692 F. Supp. 2d at 70. Here, Plaintiff does not appear
to allege that Defendants invoked the court system at all in their dealings with Plaintiff, such that
any abuse of process claims against Defendants should be dismissed.
                                                   9
       Case 1:19-cv-03320-RDB Document 18-1 Filed 04/08/20 Page 10 of 19



        B. Plaintiff’s § 1983 Claims Against the University and the Individual
           Defendants in Their Official Capacities for Retrospective and Monetary
           Relief Are Barred by Eleventh Amendment Immunity.

        Even if Plaintiff’s § 1983 claims against the University and the Individual Defendants in

their official capacities for retrospective and monetary relief were not time-barred, they are not

viable for the additional reason that they are barred by Eleventh Amendment immunity. “Unless

a State has consented to the waiver of its immunity under the Eleventh Amendment, or unless its

Eleventh Amendment immunity has been abrogated by permissible congressional act to enforce

the Fourteenth Amendment, the State may not be sued in federal court by private parties.” Gross

v. Morgan State Univ., 308 F. Supp. 3d 861, 865 (D. Md. 2018) (citation omitted). “This same

proscription applies to suits against state agencies and state officials when the latter are acting in

their official capacities.” Id. (citation omitted).

        “Morgan State is undeniably an arm of the State of Maryland, and, hence entitled to claim

the State’s Eleventh Amendment immunity.” Id. at 865-66 (citing Md. Code Ann., Educ. § 14-

101(a)(1)). Congress has not abrogated states’ Eleventh Amendment immunity in connection with

42 U.S.C. § 1983. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 120 (1984) (“[I]f

a § 1983 action alleging a constitutional claim is brought directly against a State, the Eleventh

Amendment bars a federal court from granting any relief on that claim.”). Additionally, the

University has not waived its Eleventh Amendment sovereign immunity. See Md. Code Ann.,

Educ. § 14-104(q)(5) (“This subsection may not be construed to waive or abrogate the immunity

of the University under the Eleventh Amendment to the United States Constitution.”); Hyde v. Md.

State Bd. of Dental Examiners, No. 1:16-CV-02489-ELH, 2017 WL 2908998, at *7 (D. Md. July

7, 2017) (“Maryland has not waived its Eleventh Amendment immunity to a [§ 1983] suit . . . in

federal court.”).



                                                      10
       Case 1:19-cv-03320-RDB Document 18-1 Filed 04/08/20 Page 11 of 19



        Plaintiff’s § 1983 claims against the Individual Defendants in their official capacities for

retrospective and monetary relief are also barred by the Eleventh Amendment. See Middlebrooks

v. Univ. of Md. at Coll. Park, 980 F.Supp. 824, 828 (D. Md. 1997) (claims “seeking monetary or

retrospective damages are barred by the Eleventh Amendment.”); Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989) (“[A] suit against a state official in his or her official capacity is

not a suit against the official but rather a suit against the official’s office. As such, it is no different

from a suit against the State itself.”) (citations omitted).

        As a result, the Court lacks subject matter jurisdiction over any § 1983 claims against the

University or the Individual Defendants in their official capacities for monetary or retroactive

relief, and such claims should be dismissed.

        C. Plaintiff’s § 1983 Claims Against the Individual Defendants in Their
           Official Capacities for Prospective Relief Fail to State a Claim Upon Which
           Relief can Be Granted.

        Even if Plaintiff’s § 1983 claims were not time-barred, his claims against the Individual

Defendants in their official capacities for prospective relief based on alleged constitutional

violations should be dismissed because they fail to state a claim upon which relief can be granted.

        As an initial matter, Plaintiff’s complaint is largely devoid of allegations demonstrating

which Defendants had what specific involvement, if any, in any purported constitutional

violations. See Uzoechi v. Wilson, No. CV JKB-16-3975, 2018 WL 2416113, at *7 (D. Md. May

29, 2018) (“a plaintiff bringing a claim grounded in an alleged violation of the Constitution by a

State official must a) bring the claim under Section 1983, b) identify the specific constitutional

right allegedly infringed, and c) specifically identify which State official(s) violated that right.”),

aff’d, 735 F. App’x 65 (4th Cir. 2018).




                                                    11
       Case 1:19-cv-03320-RDB Document 18-1 Filed 04/08/20 Page 12 of 19



       In those rare instances where Plaintiff indicates which Defendant(s) were involved in

specific conduct that violated a particular constitutional right, Plaintiff’s complaint fails to state a

claim under § 1983. Plaintiff asserts, for example, that between 2010 and 2013, Defendants

Garrison and Robinson “continued secretly digging dirt [sic]” about Plaintiff in violation of

Plaintiff’s Fourth Amendment rights. Compl. at ¶ 27. Plaintiff’s complaint contains no factual

allegations, however, explaining what information Defendants Garrison and Robinson were

acquiring about Plaintiff, or how their alleged actions constituted a violation of Plaintiff’s Fourth

Amendment rights.

       Similarly, Plaintiff asserts that on August 15, 2014, he was placed under “false arrest” by

Defendant Byrd. Compl. at ¶ 42. Plaintiff also alleges that on August 26, 2014, he came onto the

University’s campus (in violation of the advisement of the Denial of Access notice provided to

him on August 14, 2014), where he was again placed under “false arrest” and escorted to a public

bus stop by Defendants Byrd and Evans, at the direction of Defendant Wiggins. Compl. at ¶ 46.

However, beyond his conclusory assertions that he was subjected to “false arrests,” Plaintiff

provides no factual allegations whatsoever which would support a constitutional claim against

Defendants Byrd, Evans or Wiggins.

       Plaintiff also appears to claim that in around October 2013, Defendant Garrison violated

his substantive due process rights by expelling Plaintiff because of Plaintiff’s submission of

fraudulent documents to WES, an academic credentialing organization. Compl. at ¶¶ 4, 30. In

order for Plaintiff to establish a substantive Due Process violation based on his expulsion from the

University, he must demonstrate that Defendant Garrison’s actions in expelling Plaintiff were “so

arbitrary and egregious as to ‘shock the conscience.’” Butler v. Rector & Bd. of Visitors of Coll.

of William & Mary, 121 F. App’x 515, 519 (4th Cir. 2005) (quoting Sacramento v. Lewis, 523 U.S.



                                                  12
       Case 1:19-cv-03320-RDB Document 18-1 Filed 04/08/20 Page 13 of 19



833, 846-47 (1998)). Plaintiff, however, alleges no factual allegations which would demonstrate

that Defendant Garrison’s decision to expel Plaintiff for submitting fraudulent academic

documents to WES was arbitrary or egregious.

       For these reasons, Plaintiff has failed to state a claim under § 1983 against the Individual

Defendants, such that his claims for prospective relief should be dismissed.

       D. Plaintiff’s § 1983 Claims Against the Individual Defendants in Their
          Individual Capacities Are Barred by Qualified Immunity.

       Even if Plaintiff’s § 1983 claims were not time-barred, his claims against the Individual

Defendants in their individual capacities should be dismissed because they are barred by qualified

immunity. The “doctrine of qualified immunity is designed to ensure that the government officials

performing discretionary functions can exercise their duties ‘free from the specter of endless and

debilitating lawsuits.’” Jackson v. Hogan, Civ. A. No. PX 16-744, 2016 WL 6680209, at *4 (D.

Md. Nov. 14, 2016) (quoting Torchinsky v. Siwinski, 942 F.2d 257, 260 (4th Cir. 1991)). “The

Supreme Court has ‘repeatedly . . . stressed the importance of resolving immunity questions at the

earliest possible stage of litigation.’” Moxley v. Town of Walkersville, 601 F. Supp. 2d 648, 664

(D. Md. 2009) (quoting Hunter v. Bryant, 502 U.S. 224, 227 (1991)).

       To decide qualified immunity, the Court conducts a two-pronged inquiry:

       First, we must decide whether a constitutional right would have been violated on
       the facts alleged. Next, assuming the violation of the right is established, courts
       must consider whether the right was clearly established at the time such that it
       would be clear to an objectively reasonable officer that his conduct violated that
       right.

Cloaniger ex. rel. Estate of Cloaniger v. McDevitt, 555 F.3d 324, 330-31 (4th Cir. 2009) (citation

omitted).

       Here, the Individual Defendants are entitled to qualified immunity because, for the reasons

stated above, Plaintiff has failed to allege facts sufficient to state constitutional violations, and he

                                                  13
       Case 1:19-cv-03320-RDB Document 18-1 Filed 04/08/20 Page 14 of 19



has failed to allege facts showing that the Individual Defendants violated any clearly established

rights in connection with the University’s decisions to expel Plaintiff, place a hold on his accounts

and deny him access to the campus.

        E. Plaintiff’s Common Law Claims Are Barred by Eleventh Amendment
           Immunity.

        Even if Plaintiff’s state-law claims were not time-barred, they should be dismissed because

they are barred by Eleventh Amendment immunity. Although the State of Maryland has enacted

a limited waiver of sovereign immunity for certain types of tort actions through the Maryland Tort

Claims Act, it has only done so for actions brought in Maryland state courts. See Md. Code Ann.,

State Gov’t § 12-104(a)(1) (“[T]he immunity of the State and of its units is waived as to a tort

action, in a court of the State.”). Thus, as this Court has repeatedly found and the Fourth Circuit

has affirmed, Maryland’s “waiver of sovereign immunity in the Maryland Tort Claims Act clearly

limits the state’s waiver of immunity to actions brought in the Maryland state courts.” Weller v.

Dep’t of Soc. Servs. for City of Balt., 901 F.2d 387, 397 (4th Cir. 1990) (citing Smith v. Bernier,

701 F.Supp. 1171 (D. Md. 1988)); Davenport v. Maryland, 38 F. Supp. 3d 679, 691 (D. Md. 2014)

(“[W]hile Maryland has . . . waived its sovereign immunity in state court for certain tortious

actions of state personnel, it has not consented to tort suits in federal court.”) (citations omitted).

        Thus, Defendants have not consented to federal court jurisdiction for tort claims filed in

federal court. Accordingly, the court should dismiss Plaintiff’s common law tort claims against

Defendants for lack of jurisdiction.




                                                  14
       Case 1:19-cv-03320-RDB Document 18-1 Filed 04/08/20 Page 15 of 19



       F. Plaintiff’s Title VI and Title IX Claims Should Be Dismissed.

           1. Plaintiff Cannot Assert Title VI and Title IX Claims Against the
              Individual Defendants.

       Even if they were not time-barred, Plaintiff’s claims of discrimination against the

Individual Defendants under Title VI and Title IX should be dismissed for because neither statute

authorizes suits against individual defendants.        “The text of Title VI . . . precludes liability

against . . . individuals.” Howard Univ., 692 F. Supp. 2d at 70 (quoting Shotz v. City of Plantation,

Fla., 344 F.3d 1161, 1169-70 (11th Cir. 2003)) (textual alterations omitted); see also Pearson v.

Bd. of Educ. of Anne Arundel Cnty., Civ. A. No. CCB-17-2358, 2018 WL 1378825, at *2 (D. Md.

Mar. 19, 2018) (finding that individuals cannot be liable under Title VI). Likewise, “individual

defendants are not proper defendants under Title IX.” Howard Univ., 692 F. Supp. 2d at 70

(quoting Goonewardena v. New York, 475 F. Supp. 2d 310, 328 (S.D.N.Y. 2007) (textual

alterations omitted)); see also Steverson v. Dantone, No. RWT-13-3392, 2014 WL 2616989, at *2

(D. Md. June 11, 2014) (plaintiff had no right to relief based on personal liability under Title IX).

           2. Plaintiff Has Failed to State a Claim Against the University Under Title
              VI and Title IX.

       Even if Plaintiff’s Title VI and Title IX claims were not time-barred, they should be

dismissed because Plaintiff has failed to state a claim under either statute. In order to state a prima

facie case for discrimination in the educational context under Title VI or Title IX, Plaintiff must

demonstrate that he (1) is a member of a protected class, (2) was qualified to continue in his

educational program, and (3) nonetheless suffered an adverse consequence. McCrea v. Johns

Hopkins Univs., Civ. No. JKB-15-0579, 2016 WL 6166999, at *7 (D. Md. Oct. 24, 2016) (citing

Middlebrooks v. Univ. of Md., 166 F.3d 1209 (4th Cir. 1999) (unpublished)).




                                                  15
       Case 1:19-cv-03320-RDB Document 18-1 Filed 04/08/20 Page 16 of 19



       Here, Plaintiff has alleged no factual allegations which would support that he was

qualified to continue in his educational program at the University. On the contrary, Plaintiff

alleges that he was expelled from the University because he submitted fraudulent academic

documents to an academic credentialing service. Compl. at ¶ 30. Moreover, Plaintiff has offered

nothing more than conclusory allegations that he was discriminated on the basis of his race,

national origin and sex. See, e.g., Compl. at ¶ 60 (“Defendant filed false charges against plaintiff

and failed Plaintiff on the basis of his [filthy jungle/forest] African national origin.”); Compl. at

¶ 80 (“Defendant has discriminated on the basis of sex against applicants with respect to credit

transactions”). Such vague and conclusory assertions are insufficient to sustain his discrimination

claims under Title VI and Title IX. See Middlebrooks, 166 F.3d 1209 (affirming summary

judgment against plaintiff’s discrimination claims which were based on conclusory statements

and unsupported allegations of discrimination). Accordingly, the Court should dismiss Plaintiff’s

Title VI and Title IX claims.

V.     PLAINTIFF’S ATTEMPTED SERVICE            OF THE    SUMMONS      AND   COMPLAINT IS
       INSUFFICIENT TO EFFECT SERVICE.

       Under Fed. R. Civ. P. 12(b)(5), Defendants may move to dismiss for insufficient service

of process. “If service is contested, the ‘plaintiff bears the burden of establishing its validity

pursuant to Rule 4.’” Miller v. Balt. City Bd. of Sch. Commr’s, 833 F. Supp. 2d 513, 516 (D. Md.

2011) (quoting O’Meara v. Waters, 464 F. Supp. 2d 474, 476 (D. Md. 2006)).

       Plaintiff has attempted to serve his complaint and summons in this matter upon the

University and the Individual Defendants via certified mail. See ECF Nos. 7-9, 11, 14-17. More

specifically, Plaintiff attempted to serve each of the Defendants, except for Defendant Byrd,10 via



       10
            There is no record of attempted service upon Defendant Byrd.


                                                 16
       Case 1:19-cv-03320-RDB Document 18-1 Filed 04/08/20 Page 17 of 19



certified mail addressed to Morgan State University, 1700 East Cold Spring Lane, Baltimore,

Maryland 21251. Id.11

       With respect to Plaintiff’s official capacity claims, such claims “are no different from a

suit against the State itself.” Will, 491 U.S. at 71. Plaintiff’s attempted service via certified mail

of his complaint and summons is insufficient to effect service upon the State of Maryland or

Morgan State University (including the Individual Defendants in their official capacities). See

Fed. R. Civ. P. 4(j)(2) (“State or Local Government. A state, municipal corporation, or any other

state-created governmental organization that is subject to suit must be served by: (A) delivering

a copy of the summons and of the complaint to its chief executive officer; or (B) serving a copy

of each in the manner prescribed by that state’s law for serving a summons or like process on

such defendant.”); Md. Rule 2-124(k) (“Service is made on an officer or agency of the State of

Maryland by serving (1) the resident agent designated by the officer or agency, or (2) the Attorney

General or an individual designated by the Attorney General in a writing filed with the Clerk of

the Court of Appeals.”).

       Plaintiff’s attempts to serve individual capacity claims upon the Individual Defendants

(except for Defendant Benn) are also insufficient. Initially, there is no evidence that Defendants

Garrison, Williams, Jones, Robinson, Jackson, Wiggins, Cooper, Shepperson, Barber, Vollmer,

Veal or Mitchell were ever served with a copy of the summons and complaint. See ECF Nos. 9,




       11
         Counsel for the University and Defendants Banks, Barber, Farrar, Garrison, Jackson,
Robinson, Shepperson, Turner, Vollmer and Wilson contacted Plaintiff by electronic mail dated
February 26, 2020, and advised him that his attempt to serve the University and the Individual
Defendants was ineffective, and further directed Plaintiff as to the appropriate methods by which
he could serve the University and the Individual Defendants. Ex. 1. To date, Plaintiff has not
responded.
                                                  17
       Case 1:19-cv-03320-RDB Document 18-1 Filed 04/08/20 Page 18 of 19



14, 15-17. With respect to Defendants Janak, Farrar, Banks, Turner and Wilson,12 there is no

record evidence that any of the Individual Defendants personally signed for the certified mail or

that they authorized anyone to accept service via certified mail on their behalf. See Md. Rule 2-

124(b); see also Quann v. Whitegate-Edgewater, 112 F.R.D. 649, 656 (D. Md. 1986) (plaintiff’s

burden to show that recipient of service was “authorized by law or appointment to accept service

of process on behalf of any of the individual defendants.”); Abu-Shawish v. U.S., No. 10-C-0473,

2012 WL 639921, at *2 (E.D. Wis. Feb. 27, 2012) (“The fact that someone signed for a piece of

mail on behalf of another says nothing about whether that person was authorized to accept service

of proves on the other person’s behalf.”), aff’d, 546 F. App’x 576 (7th Cir. 2013).




       12
           Defendant Benn is the only Individual Defendant who personally signed a certified mail
receipt for a copy of the summons and complaint. As discussed in supra Sections IV.A and IV.D,
Plaintiff’s claims against Defendant Benn in her individual capacity are time-barred and barred by
qualified immunity.
                                                18
       Case 1:19-cv-03320-RDB Document 18-1 Filed 04/08/20 Page 19 of 19



                                        CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court grant their Motion

to Dismiss and dismiss Plaintiff’s complaint with prejudice.



                                                    Respectfully submitted,

Dated: April 8, 2020                                BRIAN E. FROSH
       Baltimore, MD                                Attorney General of Maryland

                                                    /s/ Lillian L. Reynolds
                                                    Christopher B. Lord (Bar No. 26177)
                                                    Lillian L. Reynolds (Bar No. 30225)
                                                    Assistant Attorney General
                                                    Office of the Attorney General
                                                    Educational Affairs Division
                                                    200 St. Paul Place, 17th Floor
                                                    Baltimore, Maryland 21202-2021
                                                    Phone: (410) 576-6481
                                                    Facsimile: (410) 576-6437
                                                    Email: lreynolds@oag.state.md.us


                                                    Attorneys for Defendants
                                                    Morgan State University, Kevin Banks,
                                                    Tanyka Barber, Linda Farrar, Mark
                                                    Garrison, Keith Jackson, Marcia
                                                    Shepperson, Kara Miles Turner, Raymond
                                                    Vollmer and David Wilson




                                               19
